 544DECISIONSOF NATIONALLABOR RELATIONS BOARDNATIONAL BROADCASTINGCO.,INC.andNATIONAL ASSOCIATION OFBROADCAST ENGINEERS&TECHNICIANS,INDEPENDENTandAMERICANFEDERATIONOF RADIOARTISTS,WASHINGTONLOCAL,AFL.Case:Nos. 5-RC-802,5-RC-823, and 5-RC-847. July 25, 1951Decision and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before David C. Sachs,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are.hereby affirmed.The motion ofAmerican Federation of Radio Artists, Washington Local, AFL, towithdraw its petitions in Cases Nos. 5-RC-823 and 847 is herebygranted.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2.(6) and (7) of the Act.4.The Petitioner in Case No. 5-RC-802 seeks to represent a unit ofall nonperforming employees in the program department of the Em-ployer'sWashington, D. C., television station, including staging serv-ices assistants, the film editor, and operations directors, but excludingthe program manager, the program operations supervisor, productiondirectors, associate directors, the staging services supervisor, and thenight operations supervisor.The Employer agrees generally withthe appropriateness of the aforesaid unit, but would also exclude'oper-ations directors and the film editor as supervisors, and permit stagingservices assistants to vote in a self-determination election on the basisthat they are either a professional or a craft group.2"After the close of the hearing, United Scenic Artists of America,Local 829, affiliatedwith Brotherhood of Painters,Decorators and Paperhangers of America,AFL, herein calledthe Scenic Artists, which had intervened to assert that a separate unit of staging servicesassistants was appropriate, filed a disclaimer of interest and asked permission to withdrawfrom the proceeding.The Employer opposes the request to withdraw or, in the alternative,urges that any withdrawal be conditioned upon notification to the staging services assist-ants of the withdrawal action with the opportunity being given to the assistants to interveneeither directly or through another representative.The Board cannot compel a union to become the statutory representative of any groupof employees.If a union,in good faith,disclaims interest and requests leave to withdrawfrom a representation proceeding, the Board has no alternative but to grant the request.The Board presumes that if the original intervention of the Scenic Artists was as agent ofthe two staging services assistants in the Employer'sWashington studio, the withdrawalwas with their knowledge and acquiescence.The request of the Scenic Artists to with-draw is hereby granted.2At the bearing,the Scenic Artists requested a separate unit of staging services assist-95 NLRB No. 72. NATIONAL BROADCASTING CO., INC.545The program department generally is responsible for the showstelecast by the station.It is divided into three sections : Staging serv-ices,which prepares scenery, props, and physical background for thestaging of shows; production, which rehearses and stages the shows;and operations, which supervises the nontechnical aspects in televisingprograms.There are twostaging services assistants.They do lettering, de-signing of title cards, pictorial decorating, and any form of decorrelated to scenic background. In a normal workweek, they mayalso be called upon to repair furniture, erect sets, and procure andshift props.One of the present staging services assistants has hada fine arts training at a university and is a skilled amateur photog-rapher; the other has had experience in movie and theatrical workin France, principally as a makeup artist.According to the stagingservicessupervisor, it is comparatively simple to train a man witha goodgeneralart background in scene painting or any allied artassociated with television.Section 2 (12) of the Act defines as a "professional employee" onewho is engaged in work "(IV) requiring knowledge of an'advancedtype in a field of science or learning customarily acquired by a pro-longed course of specialized intellectual instruction and study in aninstitution of higher learning or a hospital, as distinguished froma generalacademic education. . . ."The work of a staging servicesassistant does not fall within this classification.Accordingly, we findthat staging services assistants are not professional employees.3Weshall include them in the unit.'The Employer would exclude thefilm editoras a supervisor.Thefilm editor is in charge of preparing motion picture films for tele-casting.He has an assistant, the film librarian, whose function itis to maintain, index, and circulate the film library.The film editordirects the work of the film librarian and has the power effectivelyto change his status.We find that the film editor is a supervisor,and shall exclude him from the unit 5The Employer would excludeoperations directorsas supervisors.There are three operations directors who work on rotating shifts.Only one is normally on duty at any given time. The over-all ob-jective of the operations director's job is to provide program coordina-tion.From his position in the master control room, he coordinatesants.Inview of that labor organization's withdrawalfrom the proceeding,the issue of aseparateunit of stagingservices assistantsis no longer before the Board.3Employees comparableto thestaging services assistantswere included, without separateelection,in program department units of television station inAmerican Broadcasting Com-pany(KGO-TV),94 NLRB 100, andKPMTR Radio Corporation (KLA.C-TV),85 NLRB 99.4In view of the fact that no union now seeks to represent the staging servicesassistantsin a separate, unit, we findit unnecessary to determinewhether theyconstitute a craft.5AmericanBroadcastingCompany (KGO-TV),94 NLRB 100. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal studio, field, and network traffic, cues, and timings.In addition,he directs the use of proper fill material in the case of technicalfailure, insures that NBC telecast standards are observed, and actsas production director 6 on programs, usually newscasts, telecast froma small studio adjacent to the master control room.The night operations supervisor 7 is in charge of evening programoperations.This individual works only 5 nights a week.On theother 2 nights, the operations director working. the evening shift isin charge.Similarly, on the 2 days of the week when the progamS'director and program operations supervisor are not on duty, theoperations director on the day shift functions in their place.As theoperations directors regularly act as supervisors for substantial periodsof time in the course of their workweek, we find that they are super-visors and shall exclude them from the unit.,,We find that all nonperforming employees in the program depart-ment' of Television Station WNBW, Washington, D. C., includingstaging services assistants, but excluding program manager, programoperations supervisor, night operations supervisor, operations di-rectors, film editor, production directors, associate directors, stagingservices supervisors, and other supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERSMURDOCK and STYLES took no part in the consideration-of the above Decision and Direction of Election.6 Employees classified as production directors are concededly supervisors.4This is a newly created position to which a former operations director has been pro-moted.All parties have agreed that the position is supervisory-.8Tennessee Coach Company,88 NLRB 253;The Texas Company,85 NLRB 1211.UNITED MINEWORKERSOFAMERICA, DISTRICT 31; UNITED MINEWORKERSOF AMERICA, LOCALNo.40,50;UNITED MINE WORKERS OFAMERICA, LOCALNo. 4060,UNITED MINE WORKERS OF AMERICA,LOCALNo. 4346;UNITED MINEWORKERSOF AMERICA, LOCAL No.1379;UNITEDMINE WORKERS OF AMERICA, LOCAL No. 6593; UNITEDMINE WORKERS OF AMERICA, LOCALNo. 2338;UNITED MINE WORK-ERS OF AMERICA,LOCAL No. 404T;and UNITED MINE WORKERS OFAMERICA, LOCALNo.4740andL.E.CLEGHORNUNITED MINE WORKERS OF AMERICA, DISTRICT 31, and UNITED MINEWORKERS OF AMERICA, LOCALNo. 8327and. B.H.SWANLY,INC.CasesNos.6-CB--87 and 6-CB--105.July 25, 195195 NLRB No. 73.